DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “relatively far from the second main side”, “relatively strongly depolymerized positive photoresist” and “relatively less strongly depolymerized positive photoresist” in Claims 1 and 4 are relative terms which renders the claim indefinite. The terms The terms “relatively far from the second main side”, “relatively strongly depolymerized positive photoresist” and “relatively less strongly depolymerized positive photoresist” in Claims 1 and 4 are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case, the positive photoresist polymerization strength is not 
Appropriate correction is required.
  
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, applicant claims “using a multitude of MEMS method steps, wherein an intermediate product is subjected to a plurality of MEMS method steps, said intermediate product”. It is not clear, what are the differences between the multitude of MEMS method steps and plurality of MEMS method steps and whether the initial mention of an intermediate product bound the “said intermediate product. The language does not add to the subsequent process limitations, contribute, limit or define the subsequent processing steps and appear to be redundant.
Appropriate correction is required.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In the instant case, Suzuki (US 5,925,975) discloses a vacuum microdevice including a first electrode, an insulating film, and a second electrode. The first electrode projects in a current radiation region on a substrate and has a sharp tip. The insulating film is formed on the surface of the first electrode except the tip of the first electrode. The second electrode is formed on the insulating film and has an electrode thickness which increases away from the tip of the first electrode, and a method of making the same. A mask for a B diffusion layer is formed in mold holes is depicted in the order of steps. As shown in FIG. 5A, an oxide film 21 is selectively formed on a silicon substrate 20, and holes having dimensions of, e.g., 1 by 1 microns are formed by using the oxide film 21 as a mask. The silicon substrate 20 is etched by using an anisotropic etching solution such as KOH or hydrazine, forming mold holes 22 having the shape of an inverted triangular pyramid. Subsequently, the oxide film 21 is removed and, as shown in FIG. 5B, an oxide film 40 and a nitride film 41 are sequentially formed on the surface of the silicon substrate 20. The oxide film 40 is formed by thermally oxidizing the silicon substrate 20 and has a thickness of about 300 nm. The nitride film 41 is formed to have a thickness of about 100 nm by using low-pressure CVD (Chemical Vapor Deposition). A resist is then applied to form a resist pattern 42 in each mold hole 22. The pattern 42 has a thickness of about 3 microns and can be either slightly larger or smaller than the planar size of the mold hold 22. 
 Fukuda et al. (US 2014/0098422) discloses an optical element has a base material having a surface and a plurality of structures which are arranged on the surface of the base material at a fine pitch equal to or shorter than the wavelength of visible light and which each includes a convex or concave portion. A resist film forming step of forming a resist layer on a master, an exposure step of forming a latent image of a moth eye pattern on the resist film with a roll master exposure device, and a development step of developing the resist layer on which a latent image has been formed.  Further, the method includes an etching step of manufacturing a roll master by plasma etching, and a replication step of manufacturing a replica substrate from an ultraviolet curable resin.
Furthermore, Sarajlic (US 2017/0247252) discloses a method for manufacturing a plurality of through-holes in a layer, wherein a layer of first material is deposited on a wafer comprising a plurality of pits a second layer is provided on the layer of first material, and the second layer is provided with a plurality of holes at central locations of the pits; using the second layer as a shadow mask when depositing a third layer at an angle, covering a part of the first material with said third material at the central locations, and etching the exposed parts of the first layer using the third layer as a protective layer.
Finally, Berenschot et al. ("3D-Nanomachining using Corner Lithography," Proceeding of 3rd IEEE int. Conf. on Nano/Micro Engineered and Molecular systems, Sanya, China, pp 729-732, 2008) disclose pyramid with nano-apertures. Fabrication started with KOH etching of the pyramidal mold in a <100> silicon wafer. Next, 500 nm LPCVD silicon nitride structural material was conformally deposited, followed by 330 nm LPCVD polysilicon. This layer acted as etching mask in later steps. A second layer of silicon nitride (120 nm) was deposited and isotropically etched in 50 %HF in order to remove all of the silicon nitride but a small remnant at the tip (fig. 4a). This remnant was used as an inversion mask in the LOCOS step (wet oxidation at 900 min.) of the polysilicon (fig. 4b). After removal of the silicon nitride remnant a timed etching of the polysilicon followed, which starts at the apex of the pyramid and moves up along its sides (fig. 4c). The duration of this step determines the height of the nano apertures to be formed. Typically, a confined layer of 330 nm polysilicon etches laterally at a speed of 4.2TMAH solution supplied through a silicon oxide pinhole of sub 100 nm. Next the silicon oxide was removed and the first silicon nitride etched in 50% HF. This also is a timed etch step as it should leave the silicon nitride nano wires and the tip (fig. 4d). Fig. 5 shows a typical fabrication result with apertures in the order of 1 m in size. The size and the location of the apertures can be tuned by the thickness of in particular the silicon nitride layers and by the polysilicon etching time.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898